Citation Nr: 0107940	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  98-13 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the right hip.

3.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the left hip.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for a bilateral ankle 
or tibia disorder.

6.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran retired in May 1996, after 20 years of active 
military service.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

This case was previously before the Board in April 2000, at 
which time it was remanded to comply with the veteran's 
request for a Travel Board hearing.  Following the Board's 
remand, the veteran submitted a statement, dated in July 
2000, where he requested a Central Office hearing instead of 
a Travel Board hearing.  Thereafter, a Central Office hearing 
was scheduled for March 2001, but the veteran failed to 
appear.  Accordingly, his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.702(d) (2000).

The veteran's spine, as well as his upper and lower 
extremities, were clinically evaluated as normal on his April 
1976 Regular Army examination.  At the time of this 
examination, the veteran reported that he had not experienced 
swollen or painful joints, nor painful or "trick" shoulder 
or elbow, nor arthritis, rheumatism, or bursitis.  His 
service medical records reflect that he was subsequently 
treated on various occasions for complaints of joint pain, 
including his shoulders and ankles.  For example, a December 
1994 consultation note reflects that the veteran was referred 
for evaluation of ankle, knee, hip, and shoulder arthralgias.  
At this evaluation, the veteran reported a three year history 
of bilateral knee and ankle pain, and described the symptoms 
thereof.  He also reported intermittent upper extremity pain 
involving the left shoulder greater than the right, and 
described the symptoms thereof.  Following examination of the 
veteran, the examiner's diagnostic impressions included 
intermittent bilateral knee and ankle pain of unknown 
etiology.  The examiner opined that the symptoms might be 
explained by degenerative joint disease of a very mild 
degree, but that the differential diagnosis was broad.  The 
diagnostic impressions also included left shoulder pain, 
which the examiner opined might be secondary to acute 
intermittent mild rotator cuff strains.  Further, it was 
noted that the veteran had some evidence on physical 
examination of rotator cuff pathology of the left shoulder.  
The examiner's recommendations included having X-rays taken 
of the ankles and left shoulder.  However, it does not appear 
from the Board's review of the service medical records that 
such X-rays were ever taken.

The veteran's service medical records also note findings of 
degenerative joint disease of the lumbosacral spine and both 
hips.  For example, a February 1988 X-ray report revealed 
moderate degenerative changes of the lumbosacral spine at L5-
S1.  A March 1994 bone scan resulted in findings that were 
consistent with degenerative joint disease/arthritic disease 
involving the hips and large joints of the appendicular 
skeleton.  There was also evidence of degenerative joint 
disease involving the lumbosacral spine.  

Regarding the veteran's fatigue claim, records dated in March 
and April 1995 reflect that the veteran was being evaluated 
for sleep apnea.  Among other things, these records state 
that the veteran was not depressed nor did he appear to 
experience any psychosocial complaints that would explain his 
chronic fatigue.

At the time of his November 1995 retirement examination, the 
veteran reported that he had experienced swollen or painful 
joints, painful or "trick" shoulder or elbow, as well as 
arthritis, rheumatism, or bursitis.

The record reflects that the veteran underwent various VA 
medical examinations in March 1997, including an examination 
of his joints and spine.  At this examination, it was noted 
that the veteran had multiple complaints including left 
shoulder pain, and bilateral ankle problems.  Following 
examination of the veteran, the examiner found that the 
veteran's shoulders showed no signs of decreased range of 
motion, and no signs of atrophy or instability.  Regarding 
the veteran's ankles, the examiner found that examination was 
completely normal but that there were likely very early signs 
of degenerative arthritis.

On the June 1997 rating decision, the RO, among other things, 
granted service connection for degenerative joint disease of 
the lumbosacral spine, as well as the right and left hips.  
Noncompensable (zero percent) ratings were assigned for these 
disabilities, effective June 1, 1996.  Service connection was 
denied for, among other things, a bilateral ankle/tibia 
disorder, a bilateral shoulder disorder, and fatigue as due 
to an undiagnosed illness.  Both the ankle and shoulder 
claims were found to be not well grounded.  Regarding the 
fatigue claim, the RO stated that the service medical records 
showed no record of complaint of or treatment for fatigue, 
that the discharge examination showed no indication of 
fatigue, and that no objective evidence of fatigue was 
provided on VA examination.  Therefore, the RO denied service 
connection for an undiagnosed illness manifested by fatigue 
as there was no objective evidence of the condition.

The veteran subsequently underwent a new VA joints 
examination in September 1998.  At this examination, the 
examiner noted that the veteran's claims folder was present 
and was reviewed prior to the examination.  Following 
examination of the veteran, the examiner's impression was 
that the veteran had a number of joint conditions which were 
painful at times.  The examiner also commented that he could 
demonstrate no decrease in range of motion.  Further, the 
veteran had no neurologic symptoms associated with his spine, 
and there was no pain associated with range of motion of his 
hips and shoulder.  Moreover, the examiner commented that he 
could determine no other signs or symptoms of range of motion 
decrease or functional limitation decrease on examination.  
However, the examiner stated that, by history, it became 
obvious that the veteran did have pains that were 
functionally limiting.  Additionally, it was noted that X-
rays revealed negative shoulder series with mild degenerative 
joint disease of the right acromioclavicular (AC) joint.

The record reflects that the veteran also underwent a VA Gulf 
War Guidelines examination in September 1998.  However, the 
numerous medical complaints reported by the veteran at this 
examination did not include fatigue, and no pertinent 
findings were made regarding the fatigue claim.  It is noted 
that the veteran's medical history included left shoulder 
bursitis.

Various VA medical treatment records are on file which cover 
a period from March 1997 to March 1999, and include the 
examination reports mentioned above.  These records include a 
copy of the September 1998 X-ray report of the veteran's 
shoulders.  It was noted that the X-rays revealed no evidence 
of fracture, dislocation, or lesions.  There was a small 
osteophyte present on the undersurface of the distal clavicle 
at the right AC joint.  Nevertheless, the AC joints appeared 
to be well preserved.  Overall impression was minimal early 
degenerative changes of the right AC joint, otherwise 
negative study of the shoulders.

Private medical records are also on file which reflect that 
the veteran underwent neuromuscular therapy treatments in 
1997 for hand and arm pain originating in the left shoulder.  
It was noted that a full assessment of the area resulted in a 
focused treatment on the rotator cuff muscles.

The veteran provided testimony regarding his claims at a 
March 1999 personal hearing conducted before personnel at the 
RO.  Thereafter, a May 1999 Hearing Officer's 
Decision/Supplemental Statement of the Case, granted 
compensable disability ratings of 10 percent for the 
veteran's lumbosacral spine, right hip, and left hip, 
effective June 1, 1996.  Service connection continued to be 
denied for the ankles and left shoulder as not well grounded.  
Additionally, the RO continued to deny service connection for 
fatigue as due to an undiagnosed illness.  The RO noted the 
fact that the veteran was service-connected for sleep apnea, 
but did not state that the veteran's fatigue had been 
attributed to this disorder.

For the reasons stated below, the Board concludes that a 
remand is required for a full and fair adjudication of the 
issues on appeal.

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  This is especially 
true with respect to the bilateral ankle and left shoulder 
claims since the RO denied these claims as not well grounded.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

The Board also finds that additional medical evidence is 
required with respect to the bilateral ankle claim.  As 
indicated above, both the in-service December 1994 
consultation note, and the March 1997 VA joints examination 
report, opine that the veteran's ankle problems could be 
symptoms of early degenerative joint disease/arthritis.  
However, it does not appear from the medical records 
assembled for appellate review that X-ray studies were ever 
conducted on the veteran's ankles to confirm whether or not 
degenerative joint disease/arthritis is present.  

The Board further notes that while the September 1998 VA X-
ray showed that there was no degenerative joint disease of 
the left shoulder, it did not rule out the possibility that 
the veteran has some other chronic disability of the left 
shoulder that is causally related to his in-service 
complaints of pain.  Similarly, it is not entirely clear from 
the evidence on file whether the veteran's complaints of 
fatigue are considered a symptom of his service-connected 
sleep apnea.  

With respect to the lumbosacral spine and hip claims, the 
Board notes that in DeLuca v. Brown, 8 Vet. App. 202 (1997), 
the Court held that a VA examination report must provide 
detailed information - not only with regard to any functional 
loss, but any limitation of function due to pain, weakness, 
fatigability, and incoordination.  Pain on use and movement 
of the joint affected during flare-ups should also be 
discussed in order to permit an equitable evaluation of the 
veteran's claim.  See DeLuca at 206.  In the instant case, 
the September 1998 VA joints examination reflects that no 
pain was noted on range of motion studies concerning the 
veteran's hips and lumbosacral spine.  However, the examiner 
opined that the veteran's history showed that he did have 
additional functional limitations due to pain, even though 
none were present on that examination.  No objective opinion 
was made as to the extent of these additional functional 
limitations.  Therefore, the Board must conclude that the 
most recent examination was inadequate pursuant to DeLuca.  
Further, the Board notes that it has been more than two years 
since the veteran's last examination for disability 
evaluation purposes.  As such, the Board is of the opinion 
that the evidence on file may not accurately reflect the 
current nature and severity of the veteran's lumbosacral 
spine or his hips.  Therefore, the Board finds that a new 
examination is required with respect to these claims.

As an additional matter, the Board notes that, in general, 
the degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown , 6 Vet. App. 396, 402 (1994).  However, in Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that the 
rule from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  As the lumbosacral spine and hip claims are appeals 
from the assignment of initial ratings, the concept of 
"staged ratings" is applicable and should be considered on 
readjudication of these claims.

For the reasons stated above, this claim is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for fatigue, left 
shoulder problems, lumbosacral spine 
problems, hip problems, and ankle 
problems.  After securing any necessary 
release, the RO should obtain those 
records not already on file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for 
examinations regarding the issues on 
appeal  The claims folder should be made 
available to the examiners for review 
before the examinations.  

The veteran should be scheduled for an 
examination to determine the current 
nature and severity of his lumbosacral 
spine, as well as his right and left hip.  
It is imperative that the examiner 
comment on the functional limitations 
caused by pain and any other associated 
symptoms, to include the frequency and 
severity of flare-ups of these symptoms, 
and the effect of pain on range of 
motion.

The veteran should be scheduled for an 
examination to determine whether he has 
chronic disabilities of his left shoulder 
and/or ankles that are causally related 
to service.  Regarding the ankles, X-ray 
or other appropriate testing should be 
conducted to ascertain whether or not 
degenerative joint disease/arthritis is 
present.  For any chronic left shoulder 
and/or ankle disability diagnosed, the 
examiner should express an opinion as to 
whether it is as likely as not that such 
disability is related to the veteran's 
period of active duty.  

A medical opinion should also be obtained 
as to whether it is as likely as not that 
the veteran's fatigue is a symptom of his 
service-connected sleep apnea.

If any of the requested opinions cannot 
be provided without resorting to 
speculation, it should be so stated.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters regarding the 
Act, as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's decision regarding the 
lumbosacral spine and bilateral hip 
claims should reflect consideration of 
the concept of "staged ratings" 
pursuant to Fenderson, supra.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


